DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/21/2021 amended claims 1-8 and added new claims 9-20.  Applicants amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Matsumoto in view of Kim from the office action mailed 10/4/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the double patenting rejections from the office action mailed 10/4/2021; therefore these rejections are maintained below.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 was filed after the mailing date of the non-final office action on 10/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, US Patent Application Publication No. 2009/0269606 (hereinafter referred to as Matsumoto) in view of Stol et al., US Patent Application Publication No. 2015/0284606 (hereinafter referred to as Stol) further in view of Kim et al., US Patent No. 9,574,104 (hereinafter referred to as Kim).  
Regarding claims 1-8, Matsumoto discloses a method for selectively modifying a base material surface, the method comprising: applying a composition on a surface of a base material, which comprises a surface layer which comprises a first region comprises a metal (paragraph 0108), to form a coating film, the composition comprising: a first polymer comprising at an end of a main chain or side chain thereof; a group 
Matsumoto further discloses the metal is a constituent of a metal substance, an alloy (Para. [0108]) wherein the metal is copper and/or aluminum (Para. [0108]) and a polymer that can bond to the metal on the substrate wherein the polymer comprises a functional group (Para. [0129], [0146], [0430] and [0481]); an ethylenic carbon-carbon double-bond containing group (Para. [0092], [0140-0143], [0145] and [0379]) and a structure unit derived from substituted or unsubstituted styrene, a structure unit derived from (meth)acrylic acid, or a (meth)acrylic acid aster (Para. [0092]-[0093], [0108], [0136], [0144], [0146], [0373]-[0374], and [0379]). The first polymer comprises at least one end of the main chain thereof, the group comprising the functional group, such as a phosphoric group (Para. [0079], [0082], [0086], [0124], [0128]-[0129], [0132]-[0134], [0136] and [0148]).  
Matsumoto discloses all the limitations discussed above but does not explicitly disclose the second structural unit (2-2) of claim 1, nor the thermal acid generating agent recited in claim 1, nor the functional groups recited in claim 3.
Stol discloses a block copolymer comprising: at least one monoalkenyl arene monomer polymer block (A) and copolymer block (B) containing myrcene, said copolymer block B also including: a) at least one conjugated diene monomer having a lower molecular weight than myrcene, or b) at least one monoalkenyl arene monomer, or c) a mixture of a) and b), such as, a styrene-copolymer myrcene/diene block copolymers (as recited in claim 1).  It would have been obvious to one the block 
Matsumoto/Stol disclose all the limitations discussed above but do not explicitly disclose the thermal acid generating agent recited in claim 1, nor the functional groups recited in claim 3.
Kim discloses copolymers containing cross-linkable and graft-able moieties, novel compositions comprised of these novel copolymers and a solvent, and methods for using these novel compositions to form neutral layer films which are both cross-linked and grafted on the substrate which are used in processes for aligning microdomains of block copolymers (BCP) on this neutral layer coated substrate such as self-assembly and directed self-assembly wherein the copolymers have cyano groups attached thereon (as recited in claim 3) and the compositions of Kim can include thermal acid generating agents (as recited in claim 1) (see Abstract and Col. 13/L. 24-54).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thermal acid generating agents and functional groups of Kim in the polymer and composition of Matsumoto to enable final curing during post-heating of the coating film and in order to allow for functional polymerization.  

Regarding claims 9-20, see discussion above.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
8.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,950,438. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The '438 patent discloses a similar method and polymer to the instant claims which would be rendered obvious in light of the disclosures to Matsumoto, Stol and Kim discussed above and incorporated herein by reference.  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 
  
Double Patenting II
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of co-pending application No. 16/289,938. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘938 application discloses a similar method and polymer to the instant claims which would be rendered obvious in light of the disclosures to Matsumoto, Stol and Kim discussed above and incorporated herein by reference.  

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Double Patenting III
11.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 17/148,729. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘729 application discloses a similar method and polymer to the instant claims which would be rendered obvious in light of the disclosures to Matsumoto, Stol and Kim discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
12.	Applicants’ response filed 12/21/2021 regarding claims 1-20 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771